11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Paul R. Fieseler
            Appellant
Vs.                  No. 11-04-00134-CV -- Appeal from Midland County
Cynthia Valesquez
            Appellee
 
            Counsel for Paul R. Fieseler has filed in this court a motion stating that Fieseler no longer
wishes to pursue his appeal.  The motion is granted, and the appeal is dismissed.  TEX.R.APP.P.
42.1.
 
                                                                                    PER CURIAM
 
June 24, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.